Citation Nr: 1704475	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for major depressive disorder and panic disorder.

(The issues of entitlement to service connection for back disorder, left knee disorder, gastric disorder, prostate cancer, sleep apnea, vertigo, anemia, and for cerebrovascular accident; to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); to compensation under 38 U.S.C.A. § 1151 for additional disabilities claimed as diarrhea and vomiting and left forearm injection residuals, as a result of treatment at a Department of Veterans Affairs medical facility is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2014 and January 2015 statements, prior to certification of this appeal to the Board in June 2015, The American Legion withdrew as the Veteran's representative. See 38 C.F.R. § 14.631 (c) (2016).  Effective September 2015, the Veteran has appointed a private attorney for representation concerning this issue as noted on the title page.  

The issue of higher initial rating for service-connected hypertension is not before the Board.  The RO issued a January 2017 statement of the case regarding the issue, but an appeal has not been perfected.  38 C.F.R. §§ 20.200, 20.202.

FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's major depressive disorder and panic disorder are causally related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, major depressive disorder and panic disorder were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts his current psychiatric disability had its onset in and is related to his active service.  During service, he was hospitalized for approximately two weeks for observation of a preexisting right thigh and hip disability.  The hospitalization records are limited to the summary report.  He was deemed unfit for service due to his right lower extremity disability and received a medical separation.  

The contemporaneous medical records include reports that the Veteran experienced psychiatric symptoms coincident with service.  A May 2009 private Social Worker report notes that the Veteran stated that he had posttraumatic stress disorder (PTSD) from service in the Vietnam War and asserted he was wounded.   She also noted that the Veteran had unspecified VA treatment ever since separation.  The Veteran was discharged from the private medical facility with a major depressive disorder diagnosis.  August 2013 VA treatment records include reports of longstanding anxiety symptoms and panic attacks since 1967.  The clinician commented that the Veteran endorsed depression symptoms after service, but it is unclear whether differentiation toward anxiety was possible.  He noted that the Veteran had some obsessive compulsive disorder (OCD) symptoms prior to service, but denied any mental health treatment before then.  The clinician diagnosed panic disorder with agoraphobia and major depressive disorder by history.  He adjusted the Veteran's medication regimen and referred the Veteran to a therapist.  

In December 2016, C.K., Licensed Professional Counselor (LPC) submitted an evaluation in support of the claim.  He stated that he conducted a clinical interview of the Veteran and reviewed VA records.  He noted that the Veteran reported being diagnosed with general anxiety while hospitalized at Fort Jackson in service.  Since service, he had been consistently treated for panic, anxiety and depression.  C.K. indicated that the history was supported by August 2013 VA treatment records and June 2009 private social worker report.  He expressed a positive opinion that the Veteran's acquired psychiatric disorder, to include panic disorder, anxiety and depression are related to and had their origins in active service.   

For the reasons set forth below, the Board concludes that service connection for an acquired psychiatric is warranted.  The record establishes a current acquired psychiatric disability, specifically, major depressive disorder and panic disorder.  The issue is whether these disorders are related to service.  The Veteran is competent to report observable symptomatology, the onset of his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The details of his service in some narratives conflict with service records.  However, his general reports concerning the onset of psychiatric symptoms coincident with service are not inconsistent or otherwise contradicted by the evidence of record.  The December 2016 report from C.K. is favorable evidence of a nexus for an acquired psychiatric disability.  C.K. is qualified as a professional counselor.  His opinion is generally consistent with the record and not undermined by any additional medical opinion.  Thus, it is probative evidence of a nexus.  

Given the benefit of the doubt doctrine, the opinion of record is sufficient to support a finding of service connection.   Entitlement to service connection for major depressive disorder and panic disorder is therefore warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for major depressive disorder and panic disorder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


